Citation Nr: 1219849	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-23 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran has verified active duty military service from June 1978 to December 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2012, the Veteran testified at a Decision Review Officer (DRO) hearing.  A copy of the transcript is of record.  

In March 2012, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The issue of entitlement to service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  There is no competent, credible, or probative evidence that the Veteran currently has a bilateral hearing loss disability that is related to his active service.  

3.  There is no competent, credible, or probative evidence that the Veteran's bilateral tinnitus is related to his active military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service or aggravated by service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  

2.  Bilateral tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the June 2009 VCAA letter.  In the letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  The letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the June 2009 VCAA letter included the type of evidence necessary to establish disability ratings and effective dates for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, VA has obtained the Veteran's service treatment records, VA outpatient treatment records from September 2009 to October 2009, and private treatment records dated October 1996 to March 2009.  The Veteran was also provided with a VA examination for his claimed bilateral hearing loss and bilateral tinnitus.  The VA examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Decision  

The Veteran asserts that his bilateral hearing loss and tinnitus are attributable to his active military service.  In a December 2009 personal statement and at the March 2012 Board hearing, the Veteran stated that he was exposed to acoustic trauma while serving in the field artillery.  He contends that service connection is warranted for his bilateral hearing loss and tinnitus.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection for organic diseases of the nervous system, to include sensorineural hearing loss, may be granted if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1133, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: 

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the [controlled speech discrimination] Maryland CNC Test are less than 94 percent.  This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157  (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Hearing Loss

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for bilateral hearing loss.  Service treatment records reflect no complaints, treatment, or diagnosis of bilateral hearing loss.  Audiology testing conducted in December 1981 and December 1984 showed no signs of hearing loss.  See the December 1981 and December 1984 audiogram reports.  Additionally, an April 1987 report of medical examination shows normal ears and no signs of hearing loss.  See the April 1987 report of medical examination.  

Critically, the Veteran's claims file is absent of any private or VA outpatient treatment records during the first post-service year or at any time since his discharge from service relating to bilateral hearing loss.  The Veteran was afforded a VA examination in September 2009.  The Veteran informed the VA examiner that while in service, he was exposed to acoustic trauma from artillery fire.  After discharge from service, the Veteran worked as a forklift operator for approximately twenty years and while hearing protection was used, he admitted to significant non-military occupational noise exposure.  Upon audiological testing, the examiner noted that the Veteran's bilateral auditory thresholds in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 0, 0, 5, 0, and 15 decibels in the right ear and 0, 0, 5, 5, and 35 decibels in the left ear, respectively.  The speech recognition score for both ears, using the Maryland CNC test was 96 percent.  The VA examiner diagnosed the Veteran with normal hearing in the right ear from 250 Hertz to 8 kiloHertz, normal hearing in the left ear from 250 Hertz to 8 kiloHertz, and mild to moderate high frequency sensorineural hearing loss from 4 kiloHertz to 8 kiloHertz.  

The Board acknowledges the VA examiner's diagnosis of mild to moderate high frequency sensorineural hearing loss in the left ear, but finds that there is a lack of competent medical evidence showing that the Veteran currently has a bilateral hearing loss disability.  The examination report does not show his bilateral auditory thresholds as meeting the criteria for impaired hearing pursuant to 38 C.F.R. § 3.385.  Again, his auditory thresholds for both ears in any of the frequencies did not reach 40 decibels.  The auditory thresholds for a least three of the frequencies are not 26 decibels or greater.  The speech recognition scores were higher than 94 percent.  Thus, the Veteran did not reach the legal criteria for a current disability of bilateral hearing loss for VA disability purposes.   As noted, the Veteran has given no indication of post-service treatment for the claimed bilateral hearing loss disability.  Therefore, the evidence of record is void of any medical treatment or diagnosis for this claimed disorder.  The Veteran was informed in June 2009 that he must have evidence of a current disability for his claimed disorder.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence other than the private treatment records and VA outpatient treatment records already identified and obtained.  The Board has considered the Veteran's statements that he has bilateral hearing loss, but this contention is not found to be credible because it is inconsistent with the evidence of record, namely the September 2009 VA examination report, which reflects no diagnosis of bilateral hearing loss.  As such, there is no competent, probative, or credible evidence of record that documents the presence of bilateral hearing loss caused by the Veteran's active military service.  

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence. It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination of a diagnosis and etiology of the claimed bilateral hearing loss, requires specialized training and is therefore not susceptible of lay opinions on etiology.  

Since there is no competent or credible evidence of a current bilateral hearing loss disability, service connection cannot be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service-connected.)  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Bilateral Tinnitus

As previously noted, the Veteran is asserting that is bilateral tinnitus results from in-service acoustic trauma stemming from exposure to artillery noises while serving in the field artillery.  

The question for consideration is whether any current bilateral tinnitus is casually related to such in-service noise exposure.  Review of the Veteran's service treatment records reflects no complaints, treatment, or diagnosis of tinnitus.  Clinical evaluation of the Veteran's ears was normal, according to an April 1987 report of medical examination.  Additionally, on his April 1987 report of medical history, the Veteran denied having or had previously ear, nose, or throat trouble.  

After discharge from service, post service treatment records show complaints relating to ringing in the ears.  Specifically, at the September 2009 VA examination report, the Veteran complained of ringing and tingling of the ears.  He informed the VA examiner that the onset of his tinnitus began in 2004, approximately 18 years after his military service.  

It is acknowledged that the Veteran is competent to report observable symptoms such as ringing in the ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, in this case, the Veteran has not alleged continuity of symptomatology following his discharge from service.  Rather, he has stated that he has tinnitus, which he believes is due to noise exposure in service.  Furthermore, the objective medical evidence does not show continuity of symptoms.  At the September 2009 VA examination, the Veteran informed the VA examiner that his tinnitus began in 2004, approximately 18 years after his military service.  According to the January 2012 DRO hearing transcript, the Veteran testified that his tinnitus began at least two years ago.  See the DRO hearing transcript, p. 13.  Additionally, at the March 2012 Board hearing, the Veteran testified that he would experience ringing in the ears after being on a fire mission or shooting, but then it would disappear.  He indicated that after he was discharged from service, he started complaining about his tinnitus.  See the Board hearing transcript, p. 7.  However, the contemporaneous service treatment records are negative for any evidence of asserted complaints or of a diagnosis of tinnitus in service.  The Board finds that the Veteran's statement as to experiencing ringing in the ears in service and shortly thereafter is not credible because it is outweighed by the more contemporaneous service treatment records which do not show such a diagnosis in service as well as his assertions made on two other occasions that he did not experience tinnitus until after service.  He has made several inconsistent statements regarding the onset of his tinnitus throughout the pendency of this appeal, which renders any allegations of having ringing in the ears in service not credible.  

In September 2009, the Veteran was afforded a VA examination to determine whether his tinnitus was attributable to his military service.  The Veteran reported experiencing ringing and tingling in the ears since 2004.  He described his tinnitus as bilateral, recurrent, and alternating with episodes occurring once or twice a week and lasting approximately five to ten minutes.  After audiometric testing and review of the claims file, the VA examiner determined that the Veteran's tinnitus is less likely than not a result of noise exposure during military service.  The VA examiner noted that the Veteran reported the onset of his tinnitus being in 2004, approximately 18 years after his military service.  

Therefore, in the absence of demonstration of continuity of symptomatology, or competent and probative medical evidence that causally links the Veteran's bilateral tinnitus to service, the Board finds that the initial demonstration of such disability in 2004, many years after service, is too remote from service to be reasonably related to service.  Such a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, as previously mentioned, the Veteran has not provided credible evidence of continuity of symptomatology of bilateral tinnitus since service.  Therefore, the Board concludes that the preponderance of the evidence is against a grant of service connection for bilateral tinnitus. 

The Board has considered the arguments advanced by the Veteran that his bilateral tinnitus is related to his service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation.  However, bilateral tinnitus requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology, and the Veteran does not have any specialized training in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral tinnitus, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for bilateral tinnitus is denied.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the remaining claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).   

The Veteran testified at the March 2012 Board hearing that wearing boots during his military training on a consistent basis caused his bilateral foot disorder.  He explained that he did not go to sick call for treatment while in service, but rather, self-medicated his foot problems.  After discharge from service in December 1986, the Veteran stated that he sought treatment for his feet in 1988.  The Veteran indicated that he endured foot problems throughout his military career and since that time, his foot problems have worsened in severity.  He asserts that service connection is warranted for his bilateral foot disorder.  

Review of the Veteran's service treatment records reflects a diagnosis of a foot disorder.  Specifically at an April 1987 medical examination, the Veteran's feet were deemed clinically abnormal, and the examining physician diagnosed him with mild, asymptomatic pes planus not considered disabling (NCD).  Post service treatment records reflect continuing treatment, complaints, and diagnoses of onychomycosis, heel spur, lichen simplex, fissures, xerosis, dystrophic nails, and plantar fasciitis.  

The VCAA requires that VA assist a claimant in obtaining evidence needed to substantiate the claim.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  Review of the evidentiary record shows that the Veteran has not been afforded a VA Compensation and Pension examination for his claimed bilateral foot disorder.  The Board notes that the Veteran is competent to assert that he has experienced foot problems since service.  As such there remains some question as to whether the Veteran's current claimed disorder is attributable to his in-service military duties.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, given the Veteran's contentions regarding his claimed disability and assertions of continuity of symptomatology to service, the Board finds that an examination is necessary prior to final appellate review.  See Charles v. Principi, 16 Vet. App. 370 (2002) (Under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.).  

In short, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA podiatry examination to determine the nature and extent of any bilateral foot disorder(s), and determine whether there is a causal relationship between active military service and the claimed disability.  All necessary testing should be conducted and all appropriate diagnoses pertaining to the feet should be rendered.  For any bilateral foot disorder found, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such a disorder had its origin in service or is in any way related to service.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All opinions expressed must be supported by complete rationale.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible.  

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


